UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1583


DIANE S. ROSENBERG, Substitute Trustee; MARK D. MEYER, Substitute
Trustee; JOHN A. ANSELL, III, Substitute Trustee; STEPHANIE
MONTGOMERY, Substitute Trustee; KENNETH SAVITZ, Substitute Trustee,

                    Plaintiffs - Appellees,

             v.

KEVIN CHRISTOPHER BETSKOFF,

                    Defendant - Appellant,

             and

LUCREZIA IONA CANADY,

                    Defendant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cv-00672-GLR)


Submitted: October 23, 2018                                 Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Kevin C. Betskoff, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Kevin C. Betskoff appeals from the district court’s order remanding the underlying

foreclosure proceeding back to state court. We dismiss the appeal. Remand orders are

generally “not reviewable on appeal or otherwise.” 28 U.S.C. § 1447(d) (2012). The

Supreme Court has explained that the appellate restrictions of “§ 1447(d) must be read in

pari materia with § 1447(c), so that only remands based on grounds specified in § 1447(c)

[i.e., lack of subject matter jurisdiction and defects in removal procedures] are immune

from review under § 1447(d).” Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 127

(1995).

      Whether a remand order is reviewable is not based on a district court’s explicit

citation to § 1447(c); “[t]he bar of § 1447(d) applies to any order invoking substantively

one of the grounds specified in § 1447(c).” Borneman v. United States, 213 F.3d 819,

824-25 (4th Cir. 2000). Here, the district court clearly remanded this case based on lack

of subject matter jurisdiction. Accordingly, we lack jurisdiction to review the merits of

the district court’s order. Thus, we deny leave to proceed on appeal in forma pauperis

and we dismiss the appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            3